Citation Nr: 1227570	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO. 08-12 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for degenerative changes of the right hand. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to December 1982 with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston Massachusetts, which granted service connection for degenerative changes of the right hand and assigned an initial 10 percent evaluation. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In November 2009 the Board remanded this case so that the Veteran could testify at a hearing. He testified before a Veterans Law Judge (VLJ) in October 2010 and a transcript has been associated with the claims file; however, that VLJ is no longer at the Board. The law requires that the VLJ who conducted a hearing shall participate in making the final determination of the claim. 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011). By an April 2012 letter, the Veteran was given the opportunity to request another Board hearing. The April 2012 letter also advised the Veteran that if he did not respond within 30 days, the Board would assume that he did not want an additional hearing. To date, a response has not been received. Thus, the Board assumes that the Veteran does not desire an additional hearing and will adjudicate the claims. 

The Veteran had two representatives actively representing him. In April 2012, the Board sent him a letter asking him to select one representative or to represent himself. He was notified that if he did not respond to the letter, the Board would assume that he wished to represent himself. He did not respond to the letter. Thus, the Board assumes that he wishes to represent himself. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.




REMAND

In April 2012 the Veteran submitted evidence from the Social Security Administration, private medical evidence, and lay statements without a waiver of initial RO consideration. 38 C.F.R. § 20.1304(c) (2011). In a July 2012 letter, the Board asked the Veteran whether he wished to waive initial RO consideration so that the Board could adjudicate his appeal, or have the Board remand his case to the RO so that it could initially consider the new evidence. In July 2012, the Veteran responded that he wanted the case remanded to the RO so that it could review the new evidence in the first instance. 

Additionally, in March 2012, the Veteran submitted a release form for Nova Lane Rehabilitation and Dr. C. W., his private health care providers. On remand, the RO must attempt to obtain records from these providers. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. Attempt to obtain records for Nova Lane Rehabilitation and Dr. C. W. and associate them with the claims file. If the records are not obtainable, the Veteran should be notified and the record clearly documented. 

3. Review all new evidence that was submitted directly to the Board in April 2012.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


